Citation Nr: 1231724	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for hyperopia with defective vision. 

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for bilateral optic atrophy.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1974 to July 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference hearing was held before the undersigned in July 2007; a transcript of this hearing is associated with the claims file.  The case was before the Board in October 2007 and October 2009, when it was remanded for additional development.  In December 2011, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA) regarding the claims seeking service connection for hyperopia with defective vision and bilateral optic atrophy.  A clarification of this advisory medical opinion was secured in June 2012.  In March 2012, the Veteran's representative submitted a February 2012 VA Eye Ophthalmology Note with an opinion that essentially duplicates a December 2010 opinion.  The Veteran was notified of the VHA opinion (and clarification) and responded in August 2012.  

The issues of service connection for hyperopia with defective vision and bilateral optic atrophy (on de novo review) are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's respiratory complaint in service was acute and resolved; COPD was not manifested in service; the preponderance of the evidence is against a finding that such disability is related to the Veteran's service or to any event therein.
2.  An unappealed July 1977 rating decision denied the Veteran service connection for hyperopia with defective vision essentially based on a finding that such is a constitutional or developmental abnormality and not a compensable disability under the law; subsequent unappealed rating decisions, most recently in December 1998, continued the denial.

3.  Evidence received since the December 1998 rating decision includes medical evidence that relates the Veteran's current vision defect to an injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for hyperopia with defective vision; and raises a reasonable possibility of substantiating such claim.

4.  An unappealed October 1999 rating decision denied the Veteran service connection for bilateral optic atrophy, based essentially on finding that such disability was not manifested in, or shown to be related to, the Veteran's service.

5.  Evidence received since the October 1999 rating decision includes medical evidence that relates the bilateral optic atrophy to an injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral optic atrophy; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).

2.  New and material evidence has been received, and the claim of service connection for hyperopia with defective vision may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received, and the claim of service connection for bilateral optic atrophy may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the matters of whether new and material evidence has been received to reopen the claims seeking service connection for hyperopia with defective vision and bilateral optic atrophy, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision reopens the claims, there is no reason to belabor the impact of the VCAA on the notice provided, since any notice omission is harmless.

Regarding the claim of service connection for COPD, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A December 2003 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this matter was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured (including from the Social Security Administration (SSA)).  With respect to further treatment records that remain outstanding, the Board finds that any further attempt to secure such records would be futile.  In May 2011, after numerous unsuccessful written and telephone attempts to obtain the records, the RO issued a formal finding that alleged treatment records (from the Amarillo, Lubbock and Houston VA Medical Centers) for an eye condition and COPD for the period from the Veteran's separation from service (in 1976) to1994 are unavailable.  The Board finds that the development directed in the October 2007 and October 2009 remands has been completed to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998).

The RO arranged for a VA respiratory examination in April 2011; a review of the report of that examination found that it contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability at issue (COPD) to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  [A VHA opinion and clarification were obtained in connection with the claims to reopen claims of service connection for hyperopia with defective vision and bilateral optic atrophy (and those claims are being reopened).]  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist (as to the matters addressed on the merits) is met.  

Legal Criteria, Factual Background, and Analysis

Initially, Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service connection also may be granted for [a disease] initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his COPD was initially manifested in service and has persisted.  See July 2007 videoconference hearing transcript, p. 10.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to COPD.  These records show that he reported a history of hay fever and seasonal allergies on enlistment in September 1974 and was treated for an upper respiratory infection in January 1975.  On July 1976 service separation examination, the lungs and chest were clinically normal and the Veteran denied having a history of ear, nose or throat trouble, chronic or frequent colds, hayfever, asthma, shortness of breath, pain or pressure in chest, or chronic cough.

Postservice treatment records include a photocopy of a January 1990 dated spirometry report (from an unidentified treating facility) the Veteran submitted in July 2004 listing his name and listing his age as 46 (when he would have been 33 at the time, as he was born in August 1957).  The spirometry was interpreted as showing severe obstructive pulmonary disease.  

VA treatment records include an August 2000 note that the Veteran had a history of smoking 1 pack per day for 20 years.  These records also include findings of COPD starting in June 2002.  

The Veteran has submitted an article, "Will COPD Screening Join Ranks of Blood Pressure Checks?" from the December 1, 2003 issue of Advance for Respiratory Care Practitioners.  This article discusses, generally, COPD testing and awareness.  

On VA examination in April 2011, the Veteran reported that he had COPD diagnosed at age 17.  The examiner noted that this was not shown by the record and that a review of the Veteran's STRs found that on July 1976 service separation examination he checked "no" as to history of chronic or frequent colds, hayfever, asthma, shortness of breath, pain or pressure in chest and chronic cough.  The examiner observed that an upper respiratory infection documented in service was an acute and transitory phenomenon and not an indication of a long-term chronic condition.  The Veteran reported that he started smoking at age 22 (which notably would have been after service, as he served between the ages of 17 and 19) and smoked a quarter of a package per day until the day prior to the examination, when he reportedly quit (he was carrying cigarettes at the time of examination.)  The diagnosis was COPD.  The examiner opined that "[t]the most likely etiology of this veteran's chronic obstructive pulmonary disease is cigarette smoking."  The examiner explained that "[t]here is no documentation in the Claim File that would suggest this veteran's chronic obstructive pulmonary disease was caused by or aggravated by his military service, it is likely a consequence of long-term cigarette smoking."  

The Veteran's STRs show that he was treated for an upper respiratory infection in service and the record shows that he has COPD (initially shown by evidence of record in 1990, conceding for the limited purposes of this appeal that the possible authenticity of the January 1990 spirometry report the Veteran submitted in 2004).  What is still needed to substantiate his claim of service connection for COPD is evidence showing that the current COPD is related to the upper respiratory infection in service (or is otherwise related to his service).

There is no evidence that COPD was manifested in service.  Although he was treated for an upper respiratory infection on one occasion in service, the Veteran's lungs and chest were clinically normal on service separation and he reported no history of respiratory complaints.  Moreover, the April 2011 VA examiner found that the upper respiratory infection treated in service was an acute and transitory phenomenon and not an indication of a long-term chronic condition.  To the extent that the Veteran may be attempting to substantiate his claim of service connection for COPD by his recent allegation that his respiratory problems began in service when he was treated for an upper respiratory infection, and has had such problems since, the Board finds such allegation not credible.  It is inconsistent with contemporaneous clinical data, including that on service separation his lungs and chest were clinically normal and he reported he had no history of respiratory complaints.  Furthermore, it is self-serving and compensation-driven.  The earliest reported allegation that COPD began in service and has persisted since is in 2003 when the Veteran filed his informal claim seeking service connection for COPD, (some 27 years postservice).  Self-interest was clearly a factor when the allegation was first made.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).  Consequently, service connection for COPD on the basis that such disability became manifest during service and has persisted since is not warranted.

What is presented then, is the question of whether in the absence of continuity of symptoms/complaints since service, the Veteran's COPD may somehow otherwise be etiologically related to an event , injury, or disease during his remote service (to specifically include treatment for upper respiratory infection he received therein).  That is a question that is inherently medical in nature, and requires medical expertise.  See Jandreau, supra, at 1377.  The Veteran has not presented any medical opinion or medical literature that supports the claim that his COPD is (or may be) related to his service/treatment for upper respiratory infection therein.  

The only competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's diagnosed COPD and his service/treatment for upper respiratory infection therein is the medical opinion of the April 2011 VA examiner, who found that "[t]here is no documentation in the Claim File that would suggest this veteran's chronic obstructive pulmonary disease was caused by or aggravated by his military service, it is likely a consequence of long-term cigarette smoking."  As the opinion is by a medical professional who is competent to offer an opinion in the matter, notes the Veteran's history, and is based on a thorough examination of the Veteran, it is probative evidence in the matter.  As there is no competent (medical) evidence of to the contrary, it is persuasive. 

While the Veteran is competent to provide evidence of lay-observable events or the presence of disability, or symptoms of disability capable of lay observation (to include respiratory difficulty), (See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)), he is not competent to establish by his own statements that his COPD is etiologically related to his remote treatment for upper respiratory infection in service.  That is a complex medical question requiring specialized medical knowledge/training, and he is a layperson, lacking the requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374, 1377 (Fed. Cir. 2007).  Notably, the record shows that the Veteran is a respiratory therapist (See April 2011 VA examination report); he does not claim and the record does not show that he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Regarding the medical literature the Veteran has submitted (e.g., describing spirometry), the United States Court of Veterans Appeals has held that a medical article or treatise evidence "can provide important support when combined with an opinion of a medical professional," if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the appellant's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Here, what the Veteran has submitted are generic articles that are not accompanied by a medical professional's opinion linking his COPD to his service.  The medical literature submitted does not address the specific facts of the Veteran's case, and has no probative value in the matter.  

The Veteran's current COPD has been related to his use of tobacco products.  The Board notes that not only has the Veteran indicated that he began smoking at age 22 (after service), but also, for all claims filed after June 9, 1998, as here, governing law (38 U.S.C.A. § 1103) specifically prohibits service connection for a disability on the basis that it resulted from the use of tobacco products in service.  

It is not in dispute that the Veteran has COPD.  However the preponderance of the evidence is against a finding that the COPD was incurred or aggravated in service, and therefore against his claim.  Accordingly, the appeal in the matter must be denied.

New and Material Evidence

A July 1977 rating decision denied service connection for hyperopia with defective vision essentially because it is a constitutional or developmental abnormality and not a disability under the law; subsequent unappealed rating decisions, most recently in December 1998, continued the denial.  

An October 1999 rating decision denied the Veteran service connection for bilateral optic atrophy, based essentially on finding that such disability was not manifested in, or shown to be related to, the Veteran's service.

The appellant did not appeal either of these decisions (nor was there new and material evidence submitted within one year following either decision).  Therefore, the December 1998 and October 1999 rating decisions are final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.202.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Refractive error (defective vision) is a congenital or developmental abnormality that is not a disease or injury within the meaning of applicable regulation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality from superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VA's General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.)

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record at the time of the December 1998 rating decision consisted of the Veteran's STRs and postservice VA and private treatment records.  

The STRs show that the Veteran's uncorrected visual acuity on September 1974 (enlistment) examination was 20/40, bilaterally.  A July 1975 STR notes that he was seen with complaints of photophobia and his eyes hurting from wearing glasses.  The history he provided included a description of visual acuity "training at age 14."  On ophthalmology consultation, it was felt that this was a congenital hereditary problem for which there was no real therapy.  Annual follow-up was recommended.  In January 1976 he was seen when hydraulic fluid was splashed in his eyes, and had complaints of a slight stinging sensation.  His vision was good, there was no blurring or double vision and his eyes were irrigated with normal saline.  On service separation examination in July 1976 uncorrected visual acuity was 20/30, bilaterally; it was noted that there was a failed color vision test.

Postservice treatment records received in August 1998 include a July 1998 report of General Check-up which notes that the Veteran reported being splashed with hydraulic fluid in 1976 and having a history of decreased visual acuity since 1986.  The diagnosis was questionable long standing optic atrophy.  

The evidence received since the December 1998 rating decision and at the time of the October 1999 rating decision also included a June 1999 statement from Low Vision Centers of Texas (received the same month) which notes that the Veteran qualifies as legally blind.  

Evidence received since the December 1998 and October 1999 rating decisions includes VA examination reports, VA and private treatment records (including newly received private records from 1986), records from SSA (showing the Veteran receives SSA disability benefits for optic atrophy), and medical treatise evidence on diseases of the eye.  These records show that the Veteran receives ongoing treatment for complaints of decreased visual acuity and optic atrophy.  The evidence includes a December 2010 VA treatment report which notes that the Veteran's optic atrophy was "most probably" caused by the blast 30 years ago.  A February 2012 VA Eye Ophthalmology Note provides an essentially identical opinion.  

The evidence received since the December 1998 and October 1999 rating decisions is new, as it was not of record at the time of those decisions.  Because the Veteran's claim seeking service connection for hyperopia with defective vision was previously denied based essentially on a finding that the condition is a constitutional or developmental abnormality and not a disability under the law and because bilateral optic atrophy was denied based on a finding that such disability was not manifested in, or shown to be related to, the Veteran's service, for the newly associated evidence to be material, it must tend to show that the Veteran has a disability of the eye (including decreased visual acuity) that is related to his service and/or there was superimposed disease or injury of his eyes during military service.  As was noted above, the newly associated evidence suggests that there may be a correlation between the Veteran's current eye disability and an incident in service when he was splashed in the eyes with hydraulic fluid.  Such evidence addresses the basis for the prior denial of the appellant's claims, relates to an unestablished fact necessary to substantiate the claims of service connection for hyperopia with defective vision and bilateral optic atrophy, and therefore raises a reasonable possibility of substantiating such claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.")  Consequently, the additional evidence received is both new and material and is sufficient to reopen the claims of service connection for hyperopia with defective vision and bilateral optic atrophy.  


ORDER

Service connection for COPD is denied.

The appeal to reopen a claim of service connection for hyperopia with defective vision is granted.

The appeal to reopen a claim of service connection for bilateral optic atrophy is granted.


REMAND

The RO did not reopen the Veteran's claims of service connection for hyperopia with defective vision and bilateral optic atrophy.  The Board's decision above reopens the claims.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that when the Board reopens a claim but the RO did not, the claim must be remanded for RO de novo consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the Veteran has not waived his right to RO initial consideration of the reopened claims, and potentially could be prejudiced by the RO not having the opportunity to consider the reopened claims in the first instance, the Board finds that a remand for the RO to readjudicate the appellant's claims de novo in the first instance is necessary.

Accordingly, the case is REMANDED for the following action:

The RO should review the entire record, arrange for any further development deemed indicated, and then readjudicate de novo the claims of service connection for hyperopia with defective vision and bilateral optic atrophy.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


